Case 2:18-cv-06227-JGB-SP Document 85 Filed 02/15/21 Page 1 of 2 Page ID #:4126



 1    FRANK SIMS & STOLPER LLP
      Jason M. Frank (SBN 190957)
 2    jfrank@lawfss.com
      Scott H. Sims (SBN 234148)
 3    ssims@lawfss.com
      19800 MacArthur Blvd., Suite 855
 4    Irvine, California 92612
      Telephone: 949-201-2400
 5    Facsimile: 949-201-2405
 6    Attorneys for Plaintiffs
 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10 PAMELA RUBIN-KNUDSEN, an               Case No.: 2:18-cv-06227-JGB-SPx
   individual; and MARNINE
11 CASILLAS, and individual on behalf
   of themselves, and all other persons
12 similarly situated,                    NOTICE OF MOTION AND
                                          PLAINTIFFS’ UNOPPOSED MOTION
13                      Plaintiffs,       FOR FINAL APPROVAL OF CLASS
                                          ACTION SETTLEMENT
14   vs.
                                     [Memorandum, Declaration of Jason M.
15 ARTHUR J. GALLAGHER & CO., a Frank, Declaration of Christopher Longley,
   Delaware corporation, ARTHUR J.   [Proposed] Order and [Proposed]
16 GALLAGHER SERVICE                 Judgment filed concurrently herewith]
   COMPANY, LLC, a limited liability
17 company,
                                     Date:       March 15, 2021
18                   Defendants.     Time:       9:00 a.m.
                                     Courtroom: 1
19                                   Judge:      Hon. Jesus G. Bernal
20

21

22

23

24

25

26

27

28
                                             1
       NOTICE OF MOTION AND PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS
                                    ACTION SETTLEMENT
Case 2:18-cv-06227-JGB-SP Document 85 Filed 02/15/21 Page 2 of 2 Page ID #:4127



 1         TO THE COURT AND ALL PARTIES OF RECORD:
 2         PLEASE TAKE NOTICE that on March 15, 2021 at 9:00 a.m. in Courtroom 1
 3   of the United States District Court for the Central District of California, Eastern Division,
 4   located at 3470 Twelfth Street, Riverside, California 92501, Plaintiffs Pamela Rubin-
 5   Knudsen and Marnine Casillas (“Plaintiffs”) will and hereby do move for an order:
 6         1.     Granting final approval of the Class Action Settlement between Plaintiffs
 7                and Defendants Arthur J. Gallagher & Co. and Gallagher Service Company,
 8                LLC (the “Settlement”).
 9         2.     Granting Class Counsel’s request for attorneys’ fees of $2,666,667.00 and
10                costs of $123,046.62.
11         3.     Awarding Plaintiffs an incentive award of $15,000.00 to Pamela Rubin-
12                Knudsen and $10,000.00 to Marnine Casillas.
13         This Motion is based on this Notice of Motion and Unopposed Motion; the
14   supporting Memorandum of Points and Authorities; the Declarations of Jason M. Frank
15   and Christopher Longley, the pleadings on file herein, and such other and further material
16   to be offered at the hearing.
17

18   Dated: February 15, 2021                       FRANK SIMS & STOLPER LLP
19
                                             By:    /s/ Jason M. Frank
20                                                  Jason M. Frank
21                                                  Scott Sims

22

23

24

25

26

27

28
                                             2
       NOTICE OF MOTION AND PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS
                                    ACTION SETTLEMENT
